Per Curiam,
This appeal is from an order confirming the report of a board of viewers assessing special benefits for the construction of a sewer. It brings before us only the report of the viewers, the exceptions thereto and the order of confirmation. The city built two fifteen-inch sewers at the sides of each of two streets on which a part of the appellant’s property abutted. All four of these sewers drained into a sewer of equal size built at the same time, thus limiting the capacity of the entire sewer system to a sewer fifteen inches in diameter. The appellant’s contention is that, since a sewer capacity of only fifteen inches was provided, he should be assessed only a pro rata cost of one *479sewer on each street and that the excess of cost should be paid by the city. His property was liable to assessment only to the extent of the present special benefit conferred by the improvement, irrespective of its cost but not exceeding it: Park Avenue Sewers, Parker’s Appeal, 169 Pa. 433. And since all the drainage was turned into a sewer fifteen inches in diameter, it is evident that in the judgment of the municipal authorities a sewer of that size was sufficient for the purpose of drainage. Presumably there were good reasons, because of the character of the ground or the conformation of the surface, for building two sewers, one on either side of the street, instead of one sewer on the center line. The record throws no light on this subject, nor does it appear from it that the assessment exceeded the cost of a single sewer. More than a third of the total cost was charged to the city, and it appears from the appellant’s history of the case that the viewers upon exceptions to their first report reconsidered it and reduced his assessment one-third. The viewers’ report shows that the assessments were not made by the foot front rule, but were based on the special benefits to the several properties, and there was nothing in the record from which the court could have found that the assessment exceeded the proper limits.
The order is affirmed.